
	
		II
		110th CONGRESS
		1st Session
		S. 1938
		IN THE SENATE OF THE UNITED STATES
		
			August 2, 2007
			Mr. Reed introduced the
			 following bill; which was read twice and referred to the
			 Committee on Banking, Housing, and Urban
			 Affairs
		
		A BILL
		To provide for the reviewing, updating, and maintenance
		  of National Flood Insurance Program rate maps, and for other
		  purposes.
	
	
		1.Short titleThis Act may be cited as the
			 National Flood Mapping Act of
			 2007.
		2.Technical
			 Mapping Advisory Council
			(a)EstablishmentThere
			 is established a council to be known as the Technical Mapping Advisory Council
			 (in this section referred to as the Council).
			(b)Membership
				(1)In
			 generalThe Council shall consist of the Administrator of the
			 Federal Emergency Management Agency (in this Act referred to as the
			 Administrator), or the designee thereof, and 14 additional
			 members to be appointed by the Administrator or the designee of the
			 Administrator, who shall be—
					(A)the Under
			 Secretary of Commerce for Oceans and Atmosphere (or the designee
			 thereof);
					(B)a member of a
			 recognized professional surveying association or organization;
					(C)a member of a
			 recognized professional mapping association or organization;
					(D)a member of a
			 recognized professional engineering association or organization;
					(E)a member of a
			 recognized professional association or organization representing flood hazard
			 determination firms;
					(F)a representative
			 of the United States Geological Survey;
					(G)a representative
			 of recognized professional association or organization representing State
			 geographic information;
					(H)a representative
			 of State national flood insurance coordination offices;
					(I)a representative
			 of the Corps of Engineers;
					(J)the Secretary of
			 the Interior (or the designee thereof);
					(K)the Secretary of
			 Agriculture (or the designee thereof);
					(L)a member of a
			 recognized regional flood and storm water management organization;
					(M)a member of a
			 regulated lending institution; and
					(N)a member of a
			 flood insurance servicing company.
					(2)QualificationsMembers
			 of the Council shall be appointed based on their demonstrated knowledge and
			 competence regarding surveying, cartography, remote sensing, geographic
			 information systems, or the technical aspects of preparing and using flood
			 insurance rate maps.
				(c)DutiesThe
			 Council shall—
				(1)recommend to the
			 Administrator how to improve in a cost-effective manner the—
					(A)accuracy, general
			 quality, ease of use, and distribution and dissemination of flood insurance
			 rate maps and risk data; and
					(B)performance
			 metrics and milestones required to effectively and efficiently map flood risk
			 areas in the United States;
					(2)recommend to the
			 Administrator mapping standards and guidelines for—
					(A)flood insurance
			 rate maps; and
					(B)data accuracy, data quality, data currency,
			 and data eligibility;
					(3)recommend to the
			 Administrator how to maintain on an ongoing basis flood insurance rate maps and
			 flood risk identification;
				(4)recommend
			 procedures for delegating mapping activities to State and local mapping
			 partners;
				(5)recommend to the
			 Administrator and other Federal agencies participating in the Council—
					(A)methods for
			 improving interagency and intergovernmental coordination on flood mapping and
			 flood risk determination; and
					(B)a funding
			 strategy to leverage and coordinate budgets and expenditures across Federal
			 agencies; and
					(6)submit an annual
			 report to the Administrator that contains—
					(A)a description of
			 the activities of the Council;
					(B)an evaluation of
			 the status and performance of flood insurance rate maps and mapping activities
			 to revise and update flood insurance rate maps, as required under section 3;
			 and
					(C)a summary of
			 recommendations made by the Council to the Administrator.
					(d)ChairpersonThe
			 members of the Council shall elect 1 member to serve as the chairperson of the
			 Council (in this section referred to as the Chairperson).
			(e)CoordinationTo
			 ensure that the Council's recommendations are consistent, to the maximum extent
			 practicable, with national digital spatial data collection and management
			 standards, the Chairperson shall consult with the Chairperson of the Federal
			 Geographic Data Committee (established pursuant to OMB Circular A–16).
			(f)CompensationMembers
			 of the Council shall receive no additional compensation by reason of their
			 service on the Council.
			(g)Meetings and
			 actions
				(1)In
			 generalThe Council shall meet not less frequently than twice
			 each year at the request of the Chairperson or a majority of its members, and
			 may take action by a vote of the majority of the members.
				(2)Initial
			 meetingThe Administrator, or a person designated by the
			 Administrator, shall request and coordinate the initial meeting of the
			 Council.
				(h)OfficersThe
			 Chairperson may appoint officers to assist in carrying out the duties of the
			 Council under subsection (c).
			(i)Staff
				(1)Staff of
			 FEMAUpon the request of the Chairperson, the Administrator may
			 detail, on a nonreimbursable basis, personnel of the Federal Emergency
			 Management Agency to assist the Council in carrying out its duties.
				(2)Staff of other
			 Federal agenciesUpon request of the Chairperson, any other
			 Federal agency that is a member of the Council may detail, on a
			 non-reimbursable basis, personnel to assist the Council in carrying out its
			 duties.
				(j)PowersIn
			 carrying out this section, the Council may hold hearings, receive evidence and
			 assistance, provide information, and conduct research, as it considers
			 appropriate.
			(k)Report to
			 CongressThe Administrator, on an annual basis, shall report to
			 the Committee on Banking, Housing, and Urban Affairs of the Senate, the
			 Committee on Financial Services of the House of Representatives, and the Office
			 of Management and Budget on the—
				(1)recommendations
			 made by the Council; and
				(2)actions taken by
			 the Federal Emergency Management Agency to address such recommendations to
			 improve flood insurance rate maps and flood risk data.
				3.National Flood
			 Mapping Program
			(a)Reviewing,
			 updating, and maintaining mapsThe Administrator, in coordination
			 with the Technical Mapping Advisory Council established under section 2, shall
			 establish an ongoing program under which the Administrator shall review,
			 update, and maintain National Flood Insurance Program rate maps in accordance
			 with this section.
			(b)Mapping
				(1)In
			 generalIn carrying out the program established under subsection
			 (a), the Administrator shall—
					(A)identify, review,
			 update, maintain, and publish National Flood Insurance Program rate maps with
			 respect to—
						(i)all
			 areas located within the 100-year floodplain;
						(ii)all areas
			 located within the 500-year floodplain;
						(iii)areas of
			 residual risk (defined as those areas with a 1 percent annual chance of flood
			 conditions) that have not previously been identified, including areas that are
			 protected by levees, dams, and other man-made structures; and
						(iv)areas that could
			 be inundated as a result of the failure of a levee, dam, or other man-made
			 structure;
						(B)establish or
			 update flood-risk zone data in all such areas, and make estimates with respect
			 to the rates of probable flood caused loss for the various flood risk zones for
			 each such area; and
					(C)use, in
			 identifying, reviewing, updating, maintaining, or publishing any National Flood
			 Insurance Program rate map required under this section or under the National
			 Flood Insurance Act of 1968, the most accurate elevation data available.
					(2)Mapping
			 elementsEach map updated under this section shall:
					(A)Ground
			 elevation dataAssess the accuracy of current ground elevation
			 data used for hydrologic and hydraulic modeling of flooding sources and mapping
			 of the flood hazard and wherever necessary acquire new ground elevation data
			 utilizing the most up-to-date geospatial technologies in accordance with the
			 existing guidelines and specifications of the Federal Emergency Management
			 Agency.
					(B)Data on a
			 watershed basisDevelop National Flood Insurance Program flood
			 data on a watershed basis—
						(i)to
			 provide the most technically effective and efficient studies and hydrologic and
			 hydraulic modeling; and
						(ii)to
			 eliminate, to the maximum extent possible, discrepancies in base flood
			 elevations between adjacent political subdivisions.
						(C)Other
			 dataInclude any other relevant information as may be recommended
			 by the Technical Mapping Advisory Council.
					(3)Other
			 inclusionsIn updating maps under this section, the Administrator
			 shall make available in digital technology on the website of the Federal
			 Emergency Management Agency—
					(A)any relevant
			 information on coastal inundation from—
						(i)an
			 applicable inundation map of the Corps of Engineers; and
						(ii)data of the
			 National Oceanic and Atmospheric Administration relating to storm surge
			 modeling;
						(B)any relevant
			 information of the United States Geological Survey on stream flows, watershed
			 characteristics, and topography that is useful in the identification of flood
			 hazard areas, as determined by the Administrator;
					(C)any relevant
			 information on land subsidence, coastal erosion areas, and other flood-related
			 hazards; and
					(D)any other
			 relevant information as may be recommended by the Technical Mapping Advisory
			 Council.
					(c)StandardsIn
			 updating and maintaining maps under this section, the Administrator
			 shall—
				(1)establish
			 standards to—
					(A)ensure that maps
			 are adequate for—
						(i)flood risk
			 determinations; and
						(ii)use by State and
			 local governments in managing development to reduce the risk of flooding;
			 and
						(B)facilitate
			 identification and use of consistent methods of data collection and analysis by
			 the Administrator, in conjunction with State and local governments, in
			 developing maps for communities with similar flood risks, as determined by the
			 Administrator; and
					(2)publish maps in a
			 format that is—
					(A)digital
			 geospatial data compliant;
					(B)compliant with
			 the open publishing and data exchange standards established by the Open
			 Geospatial Consortium; and
					(C)compliant with
			 the North American Vertical Datum of 1988 for new hydrologic and hydraulic
			 engineering.
					(d)Authorization
			 of appropriationsThere is authorized to be appropriated to the
			 Administrator to carry out this section $400,000,000 for each of fiscal years
			 2008 through 2013.
			4.Coordination
			(a)Interagency
			 budget crosscut report
				(1)In
			 generalThe Secretary of Homeland Security, the Administrator,
			 the Director of the Office of Management and Budget, and the heads of each
			 Federal department or agency carrying out activities under this Act shall work
			 together to ensure that flood risk determination data and geospatial data are
			 shared among Federal agencies in order to coordinate the efforts of the Nation
			 to reduce its vulnerability to flooding hazards. 
				(2)ReportNot
			 later than 30 days after the submission of the budget of the United States
			 Government by the President to Congress, the Director of the Office of
			 Management and Budget, in coordination with the Federal Emergency Management
			 Agency, the United States Geological Survey, the National Oceanic and
			 Atmospheric Administration, the Corps of Engineers, and other Federal agencies,
			 as appropriate, shall submit to the appropriate authorizing and appropriating
			 committees of the Senate and the House of Representatives a financial report,
			 certified by the Secretary or head of each such agency, an interagency budget
			 crosscut report that displays the budget proposed for each of the Federal
			 agencies working on flood risk determination data and related digital elevation
			 models, including any planned interagency or intraagency transfers.
				(b)Duties of the
			 AdministratorIn carrying out this Act, the Administrator
			 shall—
				(1)participate,
			 pursuant to section 216 of Public Law 107–347 (116 Stat. 2945), in the
			 establishment of such standards and common protocols as are necessary to assure
			 the interoperability of geospatial data for all users of such
			 information;
				(2)coordinate with,
			 seek assistance and cooperation of, and provide liaison to the Federal
			 Geographic Data Committee pursuant to Office of Management and Budget Circular
			 A–16 and Executive Order 12906 for the implementation of and compliance with
			 such standards;
				(3)integrate with,
			 leverage, and coordinate funding of, to the maximum extent practicable, the
			 current flood mapping activities of each unit of State and local
			 government;
				(4)integrate with,
			 leverage, and coordinate, to the maximum extent practicable, the current
			 geospatial activities of other Federal agencies and units of State and local
			 government; and
				(5)develop a funding
			 strategy to leverage and coordinate budgets and expenditures, and to establish
			 joint funding mechanisms with other Federal agencies and units of State and
			 local government to share the collection and utilization of geospatial data
			 among all governmental users.
				5.Removal of
			 limitation on State contributions for updating flood mapsSection 1360(f)(2) of the National Flood
			 Insurance Act of 1968 (42 U.S.C. 4101(f)(2)) is amended by striking ,
			 but which may not exceed 50 percent of the cost of carrying out the requested
			 revision or update.
		6.Interagency
			 coordination study
			(a)In
			 generalThe Administrator shall enter into a contract with the
			 National Academy of Public Administration to conduct a study on how the Federal
			 Emergency Management Agency—
				(1)should improve
			 interagency and intergovernmental coordination on flood mapping, including a
			 funding strategy to leverage and coordinate budgets and expenditures;
			 and
				(2)can establish
			 joint funding mechanisms with other Federal agencies and units of State and
			 local government to share the collection and utilization of data among all
			 governmental users.
				(b)TimingNot
			 later than 1 year after the date of enactment of this Act, the National Academy
			 of Public Administration shall report the findings of the study required under
			 subsection (a) to the—
				(1)Committee on
			 Banking, Housing, and Urban Affairs of the Senate;
				(2)Committee on
			 Financial Services of the House of Representatives;
				(3)Committee on
			 Appropriations of the Senate; and
				(4)Committee on
			 Appropriations of the House of Representatives.
				
